Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112 rejections of claims 11-13 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 11-13  has been withdrawn. 

Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.

Claim Rejections - 35 USC § 102
Summary of Arguments:
Applicant argues that Partynski fails to disclose:
Claim 1: at least two cameras being rotatable. See Remarks Page 9, Para. 2.
Claim 1: One of ordinary skill in the art would not be motivated to combine the teachings of Partynski with the teachings of Lapstun because the proposed combination would render Lapstun unsatisfactory for its intended purpose and there is reasonable expectation that the proposed modification would be successful.  See Remarks Page 12, Para. 2.
Examiner’s Response:
Examiner contends that:
In the final office action dated 3/17/2021, in the rejection of claim 1, the teachings of Partynski were not cited as teaching two cameras.  Partynski was introduced for the citing a reference in which an aircraft using a rotatable camera for increasing the coverage of the camera field of view (See Partynski, col. 5; lns. 3-16, a rotatable camera). Further, In the final office action dated 3/17/2021, in the rejection of claim 1, Lapstun is cited for containing two cameras (110a-c, 112, 600).
While Partynski does disclose the use of a rotatable camera pod, the use of a camera pod would have reasonable expectation of success since the inclusion of a camera in a housing is common place in the art for protecting the camera sensor.  Further, both Lapstun and Partynksi are directed toward capturing overlapping images of a flight path of an aircraft.  The combination on Partyknski, which uses a rotatable camera for capturing overlapping images (col. 2, Ins. 20-36, col. 3, Ins. 33-39, images are captured with a controllable amount of overlap col. 7, Ins. 11-15, images are captured as the camera is stepped across the line of flight) into the teachings of Lapstun, which uses a fixed camera, would be an obvious solution for one of ordinary skill in the art since the use of rotatable cameras for increasing the coverage area of camera is well known in the art, and such combination would has a reasonable expectation of success.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: control unit in claim 1. 



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-9, 11-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207).
Regarding claim 1 and 16, Lapstun discloses an aerial camera system (100) comprising:
at least two cameras (110a-c, 112, 600) including at least one ortho camera (FIG. 36, cameras having field of views 514, 524, 534, 544) and at least one of a rear oblique camera directed rearwardly of a survey aircraft (FIG. 36, cameras having field of views 574, 584) and a forward oblique camera directed forwardly of the survey aircraft (FIG. 36, cameras having fields of view 554, 564), the at least two cameras arranged to capture a plurality of successive images (FIG. 17, 170, 180);
each of the at least two cameras having a lens assembly and a steering mirror to direct light reflected from the ground onto the lens assembly (col. 2, lns. 43-44, the cameras have lens arrangements, col. 13, lns. 26-30, col. 18, lns. 34-56, the field of view of each camera is moveable by using rotating mirrors), the lens assembly having a central longitudinal axis extending in a direction generally parallel to a direction of movement of a survey aircraft (col. 3, lns. 5-7, the cameras may have a zero degree pointing direction); and
a control unit arranged to control the at least two cameras to capture successive images (Figs. 39 and 40, the camera captures images at  optical axis intervals 602a-602e).
Lapstun is silent about the at least two cameras being rotatable such that the fields of view of the camera traverse across a region of the ground that includes multiple different swathes 
Partynski from the same or similar field of endeavor discloses about the camera being rotatable such that the fields of view of the camera traverse across a region of the ground (Fig. 2, col. 5, lns. 3-16, the camera rotates to capture aerial images of a ground area) that includes multiple different swathes extending in different directions, and the system arranged to control the at least two cameras to capture successive images at defined intervals as the at least two cameras rotate (col. 2, lns. 20-36, col. 3, lns. 33-39, images are captured with a controllable amount of overlap  col. 7, lns. 11-15, images are captured as the camera is stepped across the line of flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area with minimal amount of gaps between the successive images using a minimum amount of cameras.
Regarding claims 2 and 17, Lapstun discloses wherein the field of view of the at least one of the rear oblique camera and the forward oblique camera traverses across a substantially at least partially parabolic shaped path through the region of the ground (FIG. 19, images are captured as the aircraft moves across the parabolic path 222).
Regarding claims 3 and 18, Lapstun discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600).
Lapstun is silent about wherein the system is arranged to rotate the at least two cameras about an axis substantially parallel to the direction of movement of the survey aircraft.
(col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 4, Lapstun discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600). Partynski further discloses wherein the system is arranged to rotate the camera by oscillating the at least one camera between a rotational start position and a rotational end position (col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft; it is implicit that the rotation starts a stops at a starting and stopping point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claims 7 and 19, Lapstun discloses wherein the system is arranged to use a detected position and/or orientation of the survey aircraft to determine whether to modify the rotational position of the at least two cameras in order to provide at least partial compensation for changes to the position and/or orientation of the survey aircraft (col. 2, lns. 59-63, col. 13, lns. 11-20, the camera orientation is corrected relative to angular motion of the aircraft using IMU data).
Regarding claim 8, Lapstun discloses wherein the at least two cameras are mounted in a camera tube (FIGs. 11 and 38, cameras are mounted in tube shaped structures) having a length (col. 3, lns. 5-7, the cameras may have a zero degree pointing direction).
Lapstun is silent about and the system is arranged to control rotation of the camera tube.
Partynski from the same or similar field of endeavor discloses the system is arranged to control rotation of the camera tube (col. 5, lns. 3-10, the camera housing and lens system is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 9, Lapstun in view of Partynski further discloses wherein the shape of each ground coverage footprint is controllable by controlling when to start and stop image capture as the respective at least one camera rotate (Partynski, FIG. 2, the shape of the overlapping images will be affected based on the timing of image capture as well as the rotation pattern of the camera).
Regarding claim 11, Lapstun in view of Partynski discloses wherein the control unit is arranged to control the at least one ortho camera to capture successive images at defined intervals such that successive images overlap (Lapstun: Figs. 39 and 40, the camera captures images at optical axis intervals 602a-602e, overlapping aerial images are captured).
Lapstun is silent about as the at least one ortho camera rotates.
Partynski from the same or similar field of endeavor discloses about the camera being rotatable such that the fields of view of the camera traverse across a region of the ground (Fig. 2, col. 5, lns. 3-16, the camera rotates to capture aerial images of a ground area)
Partynski into the teachings of Lapstun for capturing images a large area with minimal amount of gaps between the successive images using a minimum amount of cameras.
Regarding claim 12, Lapstun discloses wherein the control unit is arranged to control the at least one ortho camera to capture successive images such that adjacent ground coverage footprints in a direction parallel to the direction of travel of the survey aircraft overlap  (col. 1, lns. 49-54, the overlap amount of the images is at least 60%).   
While Lapstun does not disclose an overlap amount of 70%, it would have been obvious to try to one of ordinary skill in the art to increase the amount of overlap to produce a smoother mosaic image.
Regarding claim 13, Lapstun discloses wherein the control unit is arranged to control survey aircraft flight lines such that ortho camera ground coverage footprints of adjacent flight lines overlap (col. 1, lns. 49-54, flight lines are controlled to generate images having the at least 60% overlap). 
While Lapstun does not disclose an overlap amount of 70%, it would have been obvious to try to one of ordinary skill in the art to increase the amount of overlap to produce a smoother mosaic image.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of in view of Partynski, and further in view of Patel et al. (Patel) (US 2003/0214639).
claim 5, Lapstun in view of Partynski discloses the aerial camera system as claimed in claim 4 the at least two cameras (Lapstun: cameras 110a-c, 112, 600).
Lapstun is silent about wherein the rotational start position corresponds to about -35° and the rotational end position corresponds to about + 35°.
Patel from the same or similar field of endeavor discloses wherein the rotational start position corresponds to about -35° and the rotational end position corresponds to about + 35° ([0003], a micromirror array for steering light beams; [0049], the mirror rotates between +- 30°).
While Patel does not discloses +-35°, it would have been obvious to try to increase the rotation angle of the mirror taught by Lapstun in view of Partynski for increasing the field of view of the system (see MPEP 2131.03, section III).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207), and further in view of Kuwashima et al. (Kuwashima) (US Pat. No. 5,764,786).
Regarding claim 6, Lapstun in view of Partynski discloses the aerial camera system as claimed in claim 1. Lapstun further discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600).
 Lapstun in view of Partynski is silent about wherein the system is arranged to control rotation of the at least two cameras using a servo motor and a rotary encoder.
Kuwashima from the same or similar field of endeavor discloses wherein the system is arranged to control rotation of a camera using a servo motor and a rotary encoder (Col. 38, lns. 34-49, servo motors and rotary encoders are used for controlling pan and tilt of a camera head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuwashima into the teachings of Lapstun in view of Yonover for more accurate control of rotating the camera.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488